In The
                    Court of Appeals
      Sixth Appellate District of Texas at Texarkana

               ______________________________

                     No. 06-08-00017-CV
               ______________________________


       A. E. SMITH AND EDITH A. SANDERS, Appellants

                                V.

         CITY OF MOUNT PLEASANT, TEXAS, AND
       JERRY BOATNER, IN HIS OFFICIAL CAPACITY
AS MAYOR OF THE CITY OF MOUNT PLEASANT, TEXAS, Appellees



          On Appeal from the 76th Judicial District Court
                       Titus County, Texas
                     Trial Court No. 32,586




           Before Morriss, C.J., Carter and Moseley, JJ.
            Memorandum Opinion by Justice Moseley
                                   MEMORANDUM OPINION

       A. E. Smith and Edith A. Sanders, appellants, have filed with this Court a motion to dismiss

the pending appeal in this matter. They represent to this Court that the parties have reached a full

and final settlement. In such a case, no real controversy exists, and in the absence of a controversy,

the appeal is moot.

       We grant the motion and dismiss this appeal.




                                               Bailey C. Moseley
                                               Justice

Date Submitted:        February 11, 2008
Date Decided:          February 12, 2008




                                                  2